Citation Nr: 1141533	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for atopic dermatitis.

3.  Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 2003 to September 2003 and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board remanded this matter in January 2010.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998),   


FINDINGS OF FACT

1.  Right shoulder strain is attributable to active service. 

2.  Atopic dermatitis is attributable to active service.  

3.  The Veteran does not currently have hearing loss disability as defined by VA regulation. 


CONCLUSIONS OF LAW

1.  Right shoulder strain was incurred in service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Atopic dermatitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).   


3.  Service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. 
§ 1110  (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

An April 2006 letter provided the Veteran with notice of the evidence required to substantiate her service connection claims.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran. 

A VA examination was obtained pursuant to the prior remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claims

A.  Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may be presumed for certain diseases, including sensorineural hearing loss, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101 , 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a) (2011). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) . 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

B.  Right shoulder

Service treatment records show that the Veteran reported aching under the right shoulder blade and was diagnosed with rhomboid strain.

A report of MRI dated in April 2007 noted the Veteran's report of pain, popping sensation and limited range of motion.  Impression was normal right shoulder MRI evaluation. 

In a May 2007 statement, the Veteran noted that her right shoulder continued to cause pain. 

In May 2010, the Veteran had a VA examination.  The examiner noted that the claims file was reviewed.  The Veteran reported right shoulder pain.   The Veteran reported that the shoulder pain started one month after a field explosion in which she was thrown to the wall, hitting her right shoulder.  Physical examination revealed no abnormalities, except mild crepitus felt on external rotation.  The examiner diagnosed right shoulder strain with normal orthopedic, radiologic and neurovascular examination.  The examiner opined that the Veteran's right shoulder condition is less likely than not related to service.  The examiner reasoned that the Veteran did not complain at the time of the explosion and that there was no documentation of this injury.

The Board finds that service connection for right shoulder strain is warranted.  The Veteran was treated for a right shoulder strain in service, and her credible statements establish continuity of right shoulder pain since service. 
Barr, supra.  Accordingly, for the reasons outlined above and resolving any doubt in the Veteran's favor, the Board finds that service connection for right shoulder strain is warranted.  38 U.S.C.A. § 5107  (West 2002). 

C.  Dermatitis

Service treatment records do not show findings of dermatitis.

In statements in support of her claim, Veteran indicated that she had a rash during service but did not seek treatment.  The Veteran statements are competent to establish that she had a rash in service, as this condition is identifiable by a layperson.  See Jandreau, supra.   The Veteran's report of a rash in service is credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Private treatment records dated in November 2006 reflect a complaint of itching of the legs.  Examination revealed a tiny raised vesicular rash diffuse over lower extremities.  The assessment was atopic dermatitis.

Upon VA examination in May 2010, the Veteran reported atopic dermatitis.  The Veteran described her skin symptoms as itching and "raised red bumps in both lower legs but no rash."  The Veteran reported that her symptoms were intermittent.    It was noted that the Veteran had treated this condition with hydrocortisone cream on four occasions in the prior 12 months.  The examination report noted that the Veteran was seen for this condition in November 2006 and was prescribed Elidel cream and a topical steroid.  The VA examiner diagnosed atopic dermatitis.  The examiner opined that there is no current evidence of a skin disorder.  The examiner stated that, since the Veteran has no evidence of a chronic skin rash or lesions, it is less likely than not that the related to service.

The Board finds that the competent lay evidence of a skin condition in service and since service is sufficient to establish post-service continuity of dermatitis symptoms.  Therefore, in light of the competent evidence of a diagnosis of rash in service and continuity of symptoms since service, the Board finds that service connection is warranted for atopic dermatitis.   

D.  Hearing Loss

In statements in support of her claim, the Veteran has indicated that she applied for a job that required a hearing test and was found to have high range hearing loss.  

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

An audiogram completed during service in September 2002 noted the following puretone thresholds:


500
1000
2000
3000
4000
6000
RIGHT
5
0
0
10
0
15
LEFT 
0
0
0
5
0
30

The Veteran had a VA examination in June 2010.  The examiner noted that the claims file was reviewed.  The Veteran reported exposure to excessive noise from IED's, mortars, rockets, vehicles and small arms fire.  There was no history of occupational or recreational noise exposure.

Audiometric testing obtained the following puretone thresholds, in decibels:


500
1000
2000
3000
4000
LEFT
5
5
0
10
5
RIGHT
0
0
0
5
0

The average puretone thresholds were 5 decibels for the left ear and 1.25 decibels for the right ear.  Speech recognition scores were 100 percent bilaterally.

In this case, the claim for service connection for bilateral hearing loss must be denied, as the record does not show a current hearing loss disability as defined by 
§ 3.385.  Because the Veteran does not have a hearing disability as defined by VA regulation, service connection may not be granted for hearing loss.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (holding that there can be no valid claim for service connection in the absence of a current disability).  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor. 

ORDER

Service connection for a right shoulder condition is granted.

Service connection for atopic dermatitis is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


